                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ROMEO JONES,                                        CASE NO. 18-cv-04860-YGR
                                   7                   Plaintiff,                            ORDER OF DISMISSAL FOR FAILURE TO
                                                                                             PROSECUTE
                                   8             vs.

                                   9     CITY AND COUNTY OF SAN FRANCISCO, ET
                                         AL.,
                                  10
                                                       Defendants.
                                  11

                                  12          On March 20, 2019, defendants London Breed, City and County of San Francisco, et al.
Northern District of California
 United States District Court




                                  13   filed a motion to dismiss this lawsuit. (Dkt. No. 15.) By Order issued April 15, 2019 (Dkt. No. ,
                                  14   the Court noted that plaintiff Romeo Jones had failed to file an opposition to the motion to
                                  15   dismiss, extended his time to respond and warned him as follows:
                                  16
                                              Failure to file an opposition by that date will result in dismissal of this
                                  17          lawsuit for failure to prosecute.

                                  18   As of the date of this Order, plaintiff Romeo Jones has not filed any additional documents. The

                                  19   Court notes that it previously issued two orders to show cause re: dismissal for failure to prosecute

                                  20   in this action, due to plaintiff’s failure to pay filing fees and to file proof of service of summons

                                  21   timely. (See Dkt. Nos. 9, 11.)

                                  22          Based upon the foregoing, the instant action is DISMISSED WITHOUT PREJUDICE for

                                  23   failure to prosecute.

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 7, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  26                                                        UNITED STATES DISTRICT COURT JUDGE
                                  27

                                  28
